         Case 1:18-cv-11657-ER Document 104 Filed 06/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO, INC., et al.,

                                      Plaintiffs,

v.

BILL DE BLASIO, in his official capacity
as mayor of New York, et al.,

                                    Defendants,
                                                               Case No. 1:18-cv-11657
and

TEENS TAKE CHARGE; HISPANIC
FEDERATION; DESIS RISING UP AND
MOVING; COALITION FOR ASIAN AMERICAN
CHILDREN AND FAMILIES; O.R., a minor by and
through his mother and next friend, ELIZABETH
PIERRET; A.S., a minor by and through his father
and next friend, ODUNLAMI SHOWA; C.M., a
minor by and through his mother and next friend,
ROSA VELASQUEZ; K.B., a minor by and through
her mother and next friend, TIFFANY M. BOND;
N.D.F. and N.E.F., minor children by and through
their mother and next friend, LAUREN R.
MAHONEY,

               Proposed Defendant-Intervenors.


                                   [PROPOSED] ORDER

       Considering the Motion to Intervene of Defendant-Intervenors Teens Take Charge;

Hispanic Federation; Desis Rising Up and Moving; Coalition for Asian American Children and

Families; O.R., a minor by and through his mother and next friend, Elizabeth Pierret; A.S., a

minor by and through his father and next friend, Odunlami Showa; C.M., a minor by and through

his mother and next friend, Rosa Velasquez; K.B., a minor by and through her mother and next

friend, Tiffany M. Bond; and N.D.F. and N.E.F., minor children by and through their mother and
          Case 1:18-cv-11657-ER Document 104 Filed 06/27/19 Page 2 of 2



next friend, Lauren R. Mahoney (collectively, the “Proposed Interevnors”), its supporting

memorandum and other materials, the expressed respective positions of Plaintiff and Defendants

with respect to the Motion, all memoranda, the applicable law, and the record in this matter, after

due hearing and consideration,

       IT IS ORDERED BY THE COURT that the Motion to Intervene of Proposed Intervenors be

and is hereby GRANTED, and that Proposed Intervenors are hereby granted leave and allowed to

intervene in the capacity of Defendant-Intervenors in this action.

       SO ORDERED.

       Dated this __________ day of _______________, 2019.




                                                     THE HONORABLE EDGARGO RAMOS
                                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF NEW YORK




                                                 2
